      Case 1:19-cr-00103-JLS-HKS Document 44 Filed 05/21/20 Page 1 of 4




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                                   19-CR-103-JLS

SHANE GUAY,

                     Defendant.



            GOVERNMENT’S REPLY TO DEFENDANT’S RESPONSE
            TO OBJECTIONS TO REPORT AND RECOMMENDATION


       The United States of America, through its attorneys, James P. Kennedy, Jr., United

States Attorney for the Western District of New York, and Meghan A. Tokash, Assistant

United States Attorney, of counsel, hereby files its reply to the defendant’s response to the

government’s objections to the Report and Recommendation. See Doc. No. 43.



                         That Investigator Walsh Was Unaware
                          Of The Email Is Not A “New Claim”

       The singular reason behind the government filing supplemental objections on

February 11, 2020 was to highlight for the Court that Investigator Walsh had no knowledge

of the email between the defendant and a Harris County, Georgia investigator at the time

time said parties were communicating. See Doc. No. 33. This is not the first time the defense

is hearing this. Indeed, the prosecution raised the argument before Magistrate Judge

Schroeder, and opposing counsel had a front row seat to hear it.
         Case 1:19-cr-00103-JLS-HKS Document 44 Filed 05/21/20 Page 2 of 4




         The undersigned is the sixth Assistant United States Attorney assigned to this file. As

defense counsel aptly noted at oral argument, every previous counsel handling this file

subsequently left the U.S. Attorney’s Office for other opportunities. 1 This case came to the

undersigned prosecutor, and along with it, a face-to-face briefing by the lead Homeland

Security Investigations (HSI) case agent. To suggest that HSI lied to the prosecution regarding

lack of knowledge of a parallel investigation is a bold and baseless claim. To imply that the

prosecution took no stock in what HSI said, yet nonetheless made a deliberate choice to

advance a lie for the sake of prevailing on this issue—and tout it before a United States

Magistrate Judge, and now a United States District Court Judge—is unseemly and offensive.

The timeline presented to the Magistrate Court, the accompanying argument, and this

prosecutor’s own inquiry with law enforcement more than substantiated HSI’s position that

they had no knowledge of a parallel investigation.


           Investigator Walsh Did Not Provide False Factual Information in his Affidavit
           and the Record Does Not Support the Finding that the Investigator Knowingly
                Omitted Relevant Caselaw from the Second Circuit Court of Appeals

         Since the rest of the defense response involves agruments previously raised at Docket

43—that is, staleness and knowingly misleading the Magistrate—the prosecution would

respectfully as the Court to consider those points raised in the Government’s Objections at

Docket 39. Since the investigator’s conduct here does not evince deliberate and culpable

conduct, the exclusionary rule should not apply. It bears repeating that to trigger the

exclusionary rule, “[P]olice conduct myst be sufficiently deliberate that exclusion can

meaningfully deter it, and sufficiently culpable that such deterrence is worth the price paid by



1 This reference is not intended to be pejorative; it is merely to offer context for the Court. This is already on the
record from the oral argument before the Magistrate.


                                                            2
       Case 1:19-cr-00103-JLS-HKS Document 44 Filed 05/21/20 Page 3 of 4




the justice system.” Herring, 555 U.S. at 144. Here where the investigator acted with “an

objectively reasonable good-faith belief that [his] conduct [was] lawful,” and it involved, at

worse, “simple, isolated negligence,” exclusion simply “cannot pay its way.” Davis, 131 S.Ct.

at 2427–28 (internal quotation marks omitted).



       There is a marked difference between a police officer doing his best—in this case,

relying on some boilerplate search warrant language that contained nuiances not readily

apparent to a police officer—and a complete collapse of integrity. For all the slings and arrows

the defense throws at law enforcement in its filings—concomitant with the hackneyed dose

of anti-government rancor—none are more tasteless than the suggestion that Investigator

Walsh intentionally lied to Justice Palumbo by falsely misrepresenting the law.



       Again, at worst, Investigator Walsh—who is not a lawyer—was negligent when he

raised the issue of staleness to Judge Palumbo by citing caselaw that omitted recent, and

contrary, Second Circuit decisions. This omission, while disconcerting, does not rise to the

level of knowingly misleading the issuing magistrate let alone willful and deliberate

midconduct on the part of Investigator Walsh such that the evidence obtained from the search

should be cast aside at great social cost. To be perfectly clear, that great social cost entails the

ongoing sexual exploitaion of the most vulnerable segment of our population: children.



       Investigator Walsh is not rubbing a proverbial lamp for a second chance here.

Investigator Walsh did the right thing with the information he had at the time in an effort to

protect children from being harmed. His openess regarding the stalness of the warrant should

be a nod to his probity—not a nail closing the lid on his career as a law enforcement officer.

                                                 3
      Case 1:19-cr-00103-JLS-HKS Document 44 Filed 05/21/20 Page 4 of 4




                                   CONCLUSION

      WHEREFORE, for the foregoing reasons, the government respectfully submits that

the Court reject the Magistrate’s Report and Recommendation.


      DATED: Buffalo, New York, May 21, 2020.


                                               JAMES P. KENNEDY, JR.
                                               United States Attorney


                                        BY:    s/ MEGHAN A. TOKASH
                                               Assistant United States Attorney
                                               United States Attorney=s Office
                                               Western District of New York
                                               138 Delaware Avenue
                                               Buffalo, New York 14202
                                               716/843-5860
                                               Meghan.Tokash@usdoj.gov




                                           4
